DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      NATHANIEL KIMBROUGH,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3638

                          [February 14, 2019]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 00-8714 CF10A.

   Nathaniel Kimbrough, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.